COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Weylin W. Alford v. The State of Texas

Appellate case number:    01-15-00226-CR

Trial court case number: 1450840

Trial court:              177th District Court of Harris County

         Counsel for appellant, Weylin W. Alford, has filed a “Motion to Substitute Counsel of
Record,” representing that Mark Kratovil of the Harris County Public Defender’s Office was
appointed to represent appellant on appeal, and Daucie Schindler of the Harris County Public
Defender’s Office “is now assigned to this case.” Appellant requests that this Court “substitute[e]
Daucie Schindler as part of the Harris County Public Defender’s Office as attorney of record in
this case.” We construe the motion as a notice of appearance and grant the motion. See TEX. R.
APP. P. 6.2, 9.1.
        Accordingly, the Clerk of this Court is directed to note Daucie Schindler, Harris County
Public Defender’s Office, as counsel for appellant on the docket of this Court. Mark Kratovil
remains as appellant’s lead counsel until new lead counsel is designated or a motion to withdraw
is filed and granted, in compliance with the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 6.1(c) (providing for designation of new lead counsel), 6.5 (providing for withdrawal of
attorney from representing party in appellate court).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: September 10, 2015